Citation Nr: 1825089	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-06 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for an eye disability, to include cortical cataracts and lattice degeneration of the retina, claimed as secondary to exposure to ionizing radiation and second hand smoke.

2.  Entitlement to service connection for a respiratory disability, claimed as secondary to exposure to second hand smoke.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from June 1974 to January 1981, and from February 1991 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

A Board hearing was held in February 2017.  A transcript is of record.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) addressed the scope of claims generally in regard to what is claimed versus what should be addressed by VA.  The Court held that, in determining the scope of a claim the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  In light of the Court's decision in Clemons and the varying diagnoses pertaining to the Veteran's eyes, the Board has recharacterized the issue to the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons, as reflected above.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

As an initial matter, review of the record reflects the Veteran's report of receiving disability benefits from the Social Security Administration (SSA).  A February 2016 statement received by VA in March 2016 indicates that SSA had determined that he was 100 percent disabled.  The basis for his receipt of SSA disability benefits is unclear, as is the content of any records held by SSA.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, the issues on appeal may not be addressed by the Board absent these records.

With respect to the Veteran's claim of entitlement to service connection for an eye disability, the record reflects diagnoses of cortical cataracts and lattice degeneration of the retina.  A March 2017 statement by the Veteran's physician at the Casey Eye Institute notes that there is an association between cataracts and radiation, as well as second hand smoke.  As there is evidence suggesting such a relationship in general, the Board has determined that an examination is warranted to determine the etiology of the Veteran's claimed eye disability.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

2.  Schedule the Veteran for a VA examination to determine the etiology of his cortical cataracts and lattice degeneration of the retina.  The claims file must be reviewed by the examiner in conjunction with the examination and such review should be noted in the examination report.

Any indicated diagnostic tests and studies should be accomplished, and their results included in the examination report. 

Following examination of the Veteran and review of the record, the examiner should provide an opinion regarding whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's cortical cataracts or lattice degeneration of the retina is related to any incident of service, to include exposure to ionizing radiation or second hand smoke.  

A discussion of the complete medical rationale for all opinions expressed should be included in the examination report, to include reference to pertinent evidence where appropriate.  

Review of the entire claims file is required; however, the examiner's attention is specifically directed to the March 2017 statement from the Veteran's physician.  The examiner is also advised that the Veteran served aboard a nuclear submarine.

If the examiner is unable to offer any of the requested opinions, a rationale for the conclusion that an opinion cannot be provided without resort to speculation should be provided, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  

3.  Upon completion of the action above, review the examination report to ensure that it addresses the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

4.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the appellant, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).


_________________________________________________
C. TRUEBA`
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

